DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions. 
Status of claims
Canceled:
1-31
Pending:
32-47
Withdrawn:
none
Examined:
32-47
Independent:
1 and 39
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness

112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting
x


Priority
Priority is claimed to as early as 9/22/2010.
It is not clear that there is priority to 9/22/2010 for claim 39 at least because, in the "intersecting" step, it is not clear that there is support in the priority documents for the recited "temporary stress" and "abrupt change."  
However, since the amendment adding claim 39 was filed on this application's original filing date of 1/11/2018, then claim 39 still satisfies 112/1st regarding written description.  However, related rejections under 112/2nd apply below.


Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The 112/2nd rejections are withdrawn.
The 103 rejections are withdrawn.  
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
32
T-shaped intersection
In the recited context, "T-shaped" is interpreted as requiring exactly three elements to intersect at a single point, and the term is not interpreted as limiting the perpendicularity of the angle between the intersecting elements.  Fig. 1 provides an example.  Also, two of elements of the T-shape may be co-linear, as in the recited embodiment comprising only "one outlet microfluidic channel" while still being "T-shaped," the recited "one... channel" comprising two of the required three elements of the "T-shaped intersection."  While Fig. 1 exemplifies an embodiment of the recited "T-shaped," and it is understood that PHOSITA generally would have been familiar with the term, the term does not occur in the specification.  Nonetheless, as described above, including e.g. Fig. 1 and the "+" pattern at paragraph [36], the disclosed written description is interpreted as adequate.
32
a pump configured..., wherein the plurality of cells flow through the extensional region and are not trapped therein with each cell passing through the extensional region in less than 500 μs
The "pump configured" recitation is interpreted as also applying to the recited "wherein..." clause such that the verbs of the "wherein" clause limit the recited structure of the system and its "pump" configuration.


101judicial exceptions - no rejection
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Judicial exceptions (JE) to 101 patentability
Referring to 101 JE analysis as organized in the Office's published January 2019 guidance, no rejection applies to claims 32-47, at least by analogy to:
the analysis step 2A, 2nd prong, 3rd consideration, relating to a particular machine integrating any possible judicial exceptions into a practical application, in that a particular machine in this instance comprises at least the recited microfluidic hardware.

Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Versus patent 9,897,532 (previously application 14/552,256)
Instant claims 32-47 are rejected on the grounds of nonstatutory obviousness-type double patenting as unpatentable over conflicting claims 1-19 of patent 9,897,532.  The instant and conflicting claims are generally directed to machines and processes of cell cytometry.  Although the conflicting claims are not identical, they are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are prima facie obvious over Dylla-Spears ("Single-molecule sequence detection via microfluidic planar extensional flow at a stagnation point," Lab on a Chip, vol. 10, pp. 1543-1549, March 2010 as cited on the 1/11/2018 IDS) in view of Shelby ("A microfluidic model for single-cell capillary obstruction by Plasmodiumfalciparum infected erythrocytes," PNAS, vol. 100, pp. 14618-14622, 2003 as cited on the 1/11/2018 IDS), in view of Young ("High-Throughput Microfluidic Mixing and Multiparametric Cell Sorting for Bioactive Compound Screening," J Biomolecular Screening, vol. 9(2), p. 103-111, 2004 as cited on the 1/11/2018 IDS), in view of Keller (US PGPUB 2005/0070005 as cited on the 3/14/2019 IDS), in view of Dobbe ("Measurement of the Distribution of Red Blood Cell Deformability Using an Automated Rheoscope," Cytometry (Clinical Cytometry), vol. 50, pp. 313-325, 2002 as cited on the 1/11/2018 IDS), and in view of Lincoln ("Deformability-Based Flow Cytometry," Cytometry Part A, vol. 59A, p. 203-209, 2004 as cited on the 1/11/2018 IDS).

Versus patent 8,935,098 (previously application 13/823,109)
Instant claims 32-47 are rejected on the grounds of nonstatutory obviousness-type double patenting as unpatentable over at least conflicting claim 23 of patent 8,935,098.  The instant and conflicting claims are generally directed to machines and processes of cell cytometry.  Although the conflicting claims are not identical, they are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are prima facie obvious over Dylla-Spears ("Single-molecule sequence detection via microfluidic planar extensional flow at a stagnation point," Lab on a Chip, vol. 10, pp. 1543-1549, March 2010 as cited on the 1/11/2018 IDS) in view of Shelby ("A microfluidic model for single-cell capillary obstruction by Plasmodiumfalciparum infected erythrocytes," PNAS, vol. 100, pp. 14618-14622, 2003 as cited on the 1/11/2018 IDS), in view of Young ("High-Throughput Microfluidic Mixing and Multiparametric Cell Sorting for Bioactive Compound Screening," J Biomolecular Screening, vol. 9(2), p. 103-111, 2004 as cited on the 1/11/2018 IDS), in view of Keller (US PGPUB 2005/0070005 as cited on the 3/14/2019 IDS), in view of Dobbe ("Measurement of the Distribution of Red Blood Cell Deformability Using an Automated Rheoscope," Cytometry (Clinical Cytometry), vol. 50, pp. 313-325, 2002 as cited on the 1/11/2018 IDS), and in view of Lincoln ("Deformability-Based Flow Cytometry," Cytometry Part A, vol. 59A, p. 203-209, 2004 as cited on the 1/11/2018 IDS).



Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631